UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2010 COMMISSION FILE NO.: 333-164868 Global Smoothie Supply, Inc. (Exact name of registrant as specified in its charter) Texas 20-2784-176 (State of incorporation) (IRS identification number) 4428 University Blvd. Dallas, TX (Address of principal executive offices) (Zip Code) (214) 769-0836 (Registrant’s telephone number) Check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer [] Accelerated filer []Non-accelerated filer [] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [] No [X] The number of outstanding shares of no-par common stock as of September 30, 2010 was 77,626,604. GLOBAL SMOOTHIE SUPPLY, INC. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Number ITEM 1.FINANCIAL STATEMENTS 1 Balance Sheets (Unaudited) as of September30, 2010 and (Audited) December31, 2009 1 Statement of Operations (Unaudited) for the Three Months and Nine Months Ending September30, 2010 and 2009 2 Statement of Stockholders' Equity December31, 2009to September 30, 2010 3 Statement of Cash Flows 4 Notes To Financial Statements (Unaudited) For 3 Months Ending 9/30/2010 5 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS 10 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4.CONTROLS AND PROCEDURES 11 PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 11 ITEM 1A.RISK FACTORS 11 ITEM 2.UREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 11 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4.(Removed and reserved) 12 ITEM 5.OTHER INFORMATION 12 ITEM 6.EXHIBITS 12 SIGNATURES 13 PART 1.FINANCIAL INFORMATION ITEM 1:FINANCIAL STATEMENTS Global Smoothie Supply, Inc Balance Sheets September 30, December 31, Unaudited ASSETS Current Assets Cash $ $ Accounts Receivable Net Inventory Asset Prepaid Insurance Total Current Assets $ $ Fixed Assets Furniture and Equipment $ $ Accumulated Depreciation ) ) Total Net Fixed Assets $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts Payable $ $ Payroll Liabilities Warranty Liability Sales Tax Payable - Total Current Liabilities $ $ Total Liabilities $ $ Stockholders' Equity (See Note 3 for Pro-forma treatment of former Subchapter S Corp) Total Preferred Shares Authorized 50,000,000 Preferred Stock issued at zero par as of 6/30/2010:0 12/31/2009: 0 Total Common Shares Authorized 100,000,000 Common Stock issued at zero par as of 6/30/2010:77,626,604 12/31/2009: 77,456,604 Paid In Capital $ $ Retained Earnings ) ) Total Stockholders Equity $ ) $ Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these statements 1 Global Smoothie Supply, Inc Statement of Operations 3 Months Ended 9 Months Ended 30-Sep 30-Sep Unaudited Unaudited Unaudited Unaudited Revenue Machine Revenue $
